United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3636
                                   ___________

Jane Y. Cloyed,                       *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the Southern
                                      * District of Iowa.
Michael J. Astrue,                    *
Commissioner of Social Security,      * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: December 7, 2009
                                Filed: December 10, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Jane Y. Cloyed appeals the district court’s1 order affirming the cessation of
disability insurance benefits and supplemental security income. Cloyed alleged
disability since September 2003 from migraines, pheochromocytoma, chronic
obstructive pulmonary disease (COPD), problems following hand surgery,
“blackouts,” and heart palpitations. After an August 2006 hearing, where Cloyed was
counseled, an administrative law judge (ALJ) determined that (1) Cloyed’s


      1
        The Honorable Charles Wolle, United States District Judge for the Southern
District of Iowa.
pheochromocytoma, migraines, finger pain, and COPD were severe impairments, but
they were not of listing-level severity alone or combined; (2) her statements as to the
intensity, persistence, and limiting effects of her impairments after August 31, 2005,
were not entirely credible; (3) based on the testimony of a vocational expert (VE) in
response to a hypothetical the ALJ posed, from the alleged date of onset through
August 31, 2005, Cloyed’s residual functional capacity (RFC) precluded all work; but
(4) based on the VE’s testimony in response to a revised hypothetical--based in turn
on a revised RFC as of August 31, 2005, when the ALJ found medical improvement
related to the ability to work--Cloyed could perform certain jobs existing in significant
numbers regionally and nationally. The Appeals Council denied review, and the
district court affirmed.

       Contrary to Cloyed’s assertions on appeal, we conclude that substantial
evidence supports the ALJ’s determination that after August 31, 2005, there was
medical improvement in Cloyed’s migraines and episodes of heart palpitations with
syncope (arising from her pheochromocytoma), and that such improvement was
related to her ability to work. See Van Vickle v. Astrue, 539 F.3d 825, 828 & n. 2
(8th Cir. 2008) (standard of review); see also Delph v. Astrue, 538 F.3d 940, 945-46
(8th Cir. 2008) (medical-improvement standard requires ALJ to compare claimant’s
current condition with condition existing at time she was found disabled; requisite
steps in medical-improvement determination), cert. denied, 129 S. Ct. 1999 (2009).
We also reject Cloyed’s related challenge to the hypothetical the ALJ posed to the VE.
See Guilliams v. Barnhart, 393 F.3d 798, 804 (8th Cir. 2005) (proper hypothetical sets
forth impairments supported by substantial evidence and accepted as true by ALJ).
Accordingly, we affirm.
                          _____________________________




                                          -2-